 

 

 



 

 

 

STOCK PURCHASE AGREEMENT

 

BY AND AMONG

 

LIFE CLIPS, INC.,

 

ASCENDA CORPORATION,

 

HONGKONG ASCENDA INTERNATIONAL CO., LTD, HONG KONG, and

 

HONGKONG ASCENDA INTERNATIONAL CO., LTD., SAMOA

 

Dated as of June 22, 2017

 

 

 

 

 

 

   

   

 

TABLE OF CONTENTS

 

Article I. DEFINITIONS 1       Section 1.01 Definitions. 1 Section 1.02
Interpretive Provisions. 8       Article II. PURCHASE AND SALE; PURCHASE PRICE 9
      Section 2.01 Purchase and Sale. 9 Section 2.02 Purchase Price. 9 Section
2.03 Promissory Note and Deposit. 9 Section 2.04 Deliverables at Closing. 9
Section 2.05 Closing. 9 Section 2.06 Registration of the Stock Consideration. 9
      Article III. REPRESENTATIONS AND WARRANTIES RELATED TO THE SELLER 10      
Section 3.01 Authorization of Transactions. 10 Section 3.02 Governmental
Approvals; Non-contravention. 10 Section 3.03 The Shares. 10 Section 3.04
Brokers. 10 Section 3.05 Litigation. 11 Section 3.06 Name. 11       Article IV.
REPRESENTATIONS AND WARRANTIES RELATED TO THE COMPANIES 11       Section 4.01
Authorization of Transactions. 11 Section 4.02 Organization and History. 11
Section 4.03 Capitalization. 11 Section 4.04 Subsidiaries. 12 Section 4.05
Governmental Approvals; Non-contravention. 12 Section 4.06 Financial Statements;
Etc. 12 Section 4.07 Absence of Certain Developments. 13 Section 4.08 Real
Property. 14 Section 4.09 Personal Property; Title. 15 Section 4.10 Contracts.
16 Section 4.11 Customers; Suppliers and Sales Representatives. 17 Section 4.12
Warranties; Product Liability. 18 Section 4.13 Permits; Registration. 18 Section
4.14 Compliance with Laws. 18 Section 4.15 Litigation. 19 Section 4.16 Tax
Matters. 19 Section 4.17 Personnel. 20 Section 4.18 Related-Party Transactions.
21 Section 4.19 Brokers. 21 Section 4.20 Export and Import Control Laws. 21
Section 4.21 Disclosure. 21

 



 i 

   

 

Article V. REPRESENTATIONS AND WARRANTIES OF BUYER 21       Section 5.01
Organization; Corporate Power. 22 Section 5.02 Authorization of Transactions. 22
Section 5.03 Governmental Approvals; Non-contravention. 22 Section 5.04 No
Consent, Violation or Conflict. 22 Section 5.05 Legal Proceedings. 22 Section
5.06 Knowledge. 22 Section 5.07 Validity of Stock Consideration; Listing. 23
Section 5.08 SEC Documents and Compliance. 23 Section 5.09 Brokers. 23      
Article VI. ADDITIONAL AGREEMENTS 23       Section 6.01 Further Assurances. 23
Section 6.02 Confidentiality. 23 Section 6.03 Additional Covenants of the
Parties. 23 Section 6.04 Seller’s and Companies’ Deliverables. 24 Section 6.05
Buyer’s Deliverables. 25 Section 6.07 At the Closing, the Buyer shall deliver:
25 Section 6.08 Actions Prior to and Following the Closing. 25       Article
VII. UNWINDING 25       Section 7.01 Unwinding. 25 Section 7.02 Remedies for
Post-Closing Default. 26       Article VIII. INDEMNIFICATION 26       Section
8.01 General Indemnification. 26 Section 8.02 Procedures for Indemnification. 26
Section 8.03 Payment. 27 Section 8.04 Effect of Knowledge on Indemnification. 27
      Article IX. TAX MATTERS 27       Section 9.01 Tax Returns. 27 Section 9.02
Assistance and Cooperation. 28       Article X. MISCELLANEOUS 28       Section
10.01 Notices. 28 Section 10.02 Attorneys’ Fees 29 Section 10.03 Amendments; No
Waivers; No Third-Party Beneficiaries. 30 Section 10.04 Expenses. 30 Section
10.05 Successors and Assigns; Benefit. 30 Section 10.06 Governing Law. 30
Section 10.07 Survival. 30 Section 10.08 Resolution of Disputes. 31 Section
10.09 Publicity. 31 Section 10.10 Severability. 31 Section 10.11 Waiver of Jury
Trial. 31 Section 10.12 Entire Agreement. 32 Section 10.13 Specific Performance.
32 Section 10.14 Counterparts. 32 Section 10.15 Construction. 32

 

Exhibits and Schedules

 

Schedule A Seller’ and Companies’ Disclosure Schedules Schedule B Buyer’s
Disclosure Schedules Exhibit 1 Form of Promissory Note Exhibit 2 Form of
Employment Agreement

 

 ii 

   

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (together with all exhibits and schedules hereto,
this “Agreement”) is entered into as of June 22, 2017 (the “Closing Date”), by
and among Life Clips, Inc., a Wyoming corporation (“Buyer”), Ascenda
Corporation, a company limited by shares incorporated under the laws of
Independent State of Samoa (“Seller”), Hong Kong Ascenda International Co.,
Limited, a company limited by shares incorporated under the laws of Hong Kong
(“Company HK”), and Hong Kong Ascenda International Co., Limited, a company
limited by shares incorporated under the laws of Independent State of Samoa
(“Company Samoa”, and collectively with Company HK, the “Companies” and each a
“Company” and, collectively, the “Companies”). Buyer, Seller, Company HK and
Company Samoa may each be referred to herein individually as a “Party” and,
collectively, as the “Parties.”

 

WHEREAS, Seller owns 100% of the Equity Interests (as defined below) of Company
HK (the “HK Shares”) and of Company Samoa (the “Samoa Shares” and, together with
the HK Shares, the “Shares”); and

 

WHEREAS, Seller desires to sell, and Buyer desires to purchase, all of the
Shares;

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the Parties agree as follows:

 

Article I. DEFINITIONS

 

Section 1.01 Definitions. The following terms, as used herein, have the
following meanings:

 

“Action” means any legal action, suit, claim, investigation, hearing or
proceeding, including any audit, claim or assessment for Taxes or otherwise.

 

“Accounts Payable” means all accounts payable, trade payables and other payables
of the Company.

 

“Accounts Receivable” means all trade and other accounts and notes receivable
owing to the Company.

 

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with, the specified Person.

 

“Agreement” is defined in the Preamble.

 

“Approvals” any franchises, grants, permits, licenses, variances, easements,
consents, certificates, exemptions, orders and approvals and other
authorizations from, or filing with or notification to, any Governmental Entity.

 

“Assets” means all of the assets, properties and rights of the Companies of
every kind and description, whether real, personal, mixed, tangible or
intangible, wherever situated.

 

“Authority” means any Governmental Entity and any other governmental, regulatory
or administrative body, agency or authority, any court or judicial authority,
any arbitrator, or any public, private or industry regulatory authority, whether
international, national, Federal, state, or local.

 

“Benefit Plan” means any pension, retirement, deferred compensation,
profit-sharing, tax-deferred savings plans (including registered retirement
savings plans, registered educational savings plans, and tax free saving account
plans), savings, disability, medical, dental, health, life, death benefit, stock
option, stock purchase, bonus, incentive, vacation entitlement and pay,
termination and severance pay or other employee benefit plan, trust,
arrangement, contract, agreement, policy or commitment, whether or not any of
the foregoing is funded or insured, and whether written or oral, formal or
informal, which is intended to provide or does in fact provide benefits to any
or all employees or former employees of either Company, and to which either
Company is a party or by which either Company is bound or with respect to which
either Company has any liability or potential liability, and for greater
certainty includes plans or programs in which the Corporation is obligated to
participate by Law.

 



 1 

 

 

“Books and Records” means all books of account and other books, Accounts
Receivable and Accounts Payable information, credit history, customer records,
personnel records, financial records and other business and legal records of
every kind whatsoever pertaining to the Business and the Company.

 

“Business” means the business of trading, distributing and selling by each of
the Companies.

 

“Business Day” means any day except Saturday, Sunday and any legal holiday or a
day on which banking institutions in Aventura, Florida generally are authorized
or required by Law or other governmental actions to close.

 

“Buyer” is defined in the Preamble.

 

“Buyer Indemnified Party” and “Buyer Indemnified Parties” are defined in Section
8.01(a).

 

“Buyer Stock” means the common stock of Buyer, par value $0.001 per share.

 

“Closing” is defined in Section 2.05.

 

“Closing Date” is defined in the Preamble.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“Company” and “Companies” are defined in the Preamble.

 

“Company Intellectual Property” means all Intellectual Property that is owned or
held for use by the Company.

 

“Confidential Information” means any and all business, technical and
non-technical information including patent, copyright, trade secret, and
proprietary information, techniques, sketches, drawings, models, inventions,
know-how, processes, apparatus, equipment, algorithms, software programs,
software source documents, and formulae related to the assets, operations, or
current, future or proposed products and services of Buyer, and includes,
without limitation, Buyer’s information concerning research, experimental work,
development, design details and specifications, engineering, financial
information, procurement requirements, purchasing, manufacturing, customer
lists, business forecasts, sales and merchandising, and marketing plans and
information, provided, however, that “Confidential Information” does not include
any information that (a) was in the public domain at or subsequent to the time
such portion was communicated to Seller or either Company by the Buyer through
no fault of Seller or either Company, (b) was rightfully in Seller’s or either
Company’s possession free of any obligation of confidence at or subsequent to
the time such portion was communicated to Seller or either Company by the
Company, (c) was developed by employees or agents of Seller or either Company
independently of and without reference to any information communicated to Seller
or either Company by the Company, or (d) was disclosed by the Company to an
unaffiliated third party free of any obligation of confidence.

 



 2 

 

 

“Contract” means any contract, commitment, understanding or agreement (whether
oral or written).

 

“Control” means (a) the possession, directly or indirectly, of the power to vote
10% or more of the securities or other equity interests of a Person having
ordinary voting power, (b) the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person, by
contractor otherwise, or (c) being a director, officer, executor, trustee or
fiduciary (or their equivalents) of a Person or a Person that controls such
Person.

 

“Employees” means individuals who are employed by the Company before and up to
the Closing.

 

“Equity Interests” means any capital stock, other equity interest, other
ownership interest or any securities or other interests convertible into or
exchangeable or exercisable for capital stock, other equity interests, or other
ownership interests, or any other rights, warrants or options to acquire any of
the foregoing securities or interests of or in any Person.

 

“Export and Import Approvals” shall mean all export licenses, license
exceptions, consents, notices, waivers, approvals, orders, authorizations,
registrations, declarations and filings, from or with any Governmental Entity,
that are required for compliance with Export and Import Control Laws.

 

“Export and Import Control Laws” shall mean any U.S. or applicable non-U.S. law,
regulation, or order governing (i) imports, exports, reexports, or transfers of
products, services, software, or technologies from or to or any country; (ii)
economic sanctions or embargoes; or (iii) compliance with unsanctioned foreign
boycotts.

 

“Family” means, with respect to a particular individual, (a) the individual, (b)
the individual’s spouse and former spouse(s), (c) any other natural person who
is related to the individual or the individual’s spouse within the second degree
and (d) any other natural person who resides with such individual.

 

“Financial Statements” is defined in Section 4.06(a).

 

“GAAP” mean United States generally accepted accounting principles as in effect
from time to time.

 

“Governmental Entity” means any federal, state, municipal, local or foreign
(including but not limited to Hong Kong) government and any court, tribunal,
arbitral body, administrative agency, department, subdivision, entity,
commission or other governmental, government appointed, quasi-governmental or
regulatory authority, reporting entity or agency, domestic, foreign or
supranational.

 

“Improvements” means all buildings, structures, fixtures and improvements
located on the Subleased Real Property.

 

“Indebtedness” with respect to any Person, means, at any time without
duplication, (i) all indebtedness of such Person for borrowed money, (ii) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables not overdue by more than 90 days incurred in
the ordinary course of such Person’s business), (iii) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (iv))
all obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person, (v) all obligations of such Person as lessee under leases that are or
should be capitalized in accordance with Israeli accounting principles, (vi) all
obligations of such Person under acceptance, letter of credit or similar
facilities, all obligations of such Person in respect of interest rate or
currency hedging agreements, (vii) all obligations of such Person to guarantee
any Indebtedness, leases, dividends or other payment obligations, (viii) all
indebtedness and other payment obligations referred to in clause (i) through
clause (viii) above of another Person secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness or other payment obligations and (ix) all accrued and
unpaid interest on any of the foregoing.

 



 3 

 

 

“Indemnified Party” and “Indemnifying Party” are defined in Section 8.02.

 

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (i) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (ii)
internet domain names, whether or not trademarks, registered in any top-level
domain by any authorized private registrar or Governmental Authority, web
addresses, web pages, websites and related content, accounts with Twitter,
Facebook and other social media companies and the content found thereon and
related thereto, and URLs; (iii) works of authorship, expressions, designs and
design registrations, whether or not copyrightable, including copyrights,
author, performer, moral and neighboring rights, and all registrations,
applications for registration and renewals of such copyrights; (iv) inventions,
discoveries, trade secrets, business and technical information and know-how,
databases, data collections and other confidential and proprietary information
and all rights therein; (v) patents (including all reissues, divisionals,
Provisionals, continuations and continuations-in-part, re-examinations,
renewals, substitutions and extensions thereof), patent applications, and other
patent rights and any other Governmental Authority-issued indicia of invention
ownership (including inventor’s certificates, petty patents and patent utility
models); and (vi) software and firmware, including data files, source code,
object code, application programming interfaces, architecture, files, records,
schematics, computerized databases and other related specifications and
documentation.

 

“Knowledge of Buyer” means the actual knowledge of the chief executive officer
of Buyer, after reasonable inquiry.

 

“Knowledge of Seller” means the actual knowledge of Seller, after reasonable
inquiry.

 

“Latest Balance Sheet” is defined in Section 4.06(a).

 

“Law” means any applicable foreign, federal, state or local law (including
common law), statute, treaty, rule, directive, regulation, ordinances and
similar provisions having the force or effect of law or an Order of any
Governmental Entity.

 

“Liabilities” means liabilities, obligations or responsibilities of any nature
whatsoever, whether direct or indirect, matured or un-matured, fixed or unfixed,
known or unknown, asserted or un asserted, choate or inchoate, liquidated or
unliquidated, secured or unsecured, absolute, contingent or otherwise, including
any direct or indirect indebtedness, guaranty, endorsement, claim, loss, damage,
deficiency, cost or expense.

 

“Lien” means, with respect to any property or asset, any lien, security
interest, mortgage, pledge, charge, claim, lease, agreement, right of first
refusal, option, limitation on transfer or use or assignment or licensing,
restrictive easement, charge or any other restriction of any kind, and any
conditional sale or voting agreement or proxy, and including any restriction on
the ownership, use, voting, transfer, possession, receipt of income or other
exercise of any attributes of ownership, in respect of such property or asset,
and any agreement to give any of the foregoing.

 



 4 

 

 

“Losses” means any losses, damages, deficiencies, Liabilities, assessments,
fines, penalties, judgments, actions, claims, costs, disbursements, fees,
expenses or settlements of any kind or nature, including legal, accounting and
other professional fees and expenses.

 

“Market Price” means the highest traded price over the prior five (5)
trading-day period on the Over-the-Counter Pink Marketplace, or applicable
trading market as reported by a reliable reporting service or, if the
Over-the-Counter Pink Marketplace is not the principal trading market for such
security, on the principal securities exchange or trading market where such
security is listed or traded or, if the highest intraday trading price of such
security is not available in any of the foregoing manners, the highest intraday
price of any market makers for such security that are quoted on the
Over-the-Counter Marketplace, provided, however, that if the “Market Price”
cannot be calculated for such security on such date in the manner provided
above, the “Market Price” shall be the fair market value as mutually determined
by Buyer and Seller.

 

“Material Adverse Effect” shall mean any event, condition, fact, change,
occurrence or effect that, individually or in the aggregate with other events,
conditions, facts, changes, occurrences or effects has had or could reasonably
be likely to give rise to a material impact on the condition (financial or
otherwise), earnings, operations, assets or Liabilities of the applicable Person
(taken as a whole), except in each case to the extent such events, conditions,
facts, changes, occurrences or effects result from (a) changes in general
economic or political conditions or the securities markets in general, (b)
changes in conditions generally applicable to businesses in the same or similar
industries as the Person operates, (c) changes, after the date hereof, in Laws
of any Governmental Entity generally applicable to such businesses or
industries, (d) changes, after the date hereof, in GAAP and/or (e) the taking of
any action required by this Agreement; provided, however, the exceptions in
clauses (a) through (d) shall not apply if such events, conditions, facts,
changes, occurrences or effects have a disproportionate effect on the applicable
Person relative to other companies operating in similar businesses to those
which such Person operates.

 

“Material Contracts” is defined in Section 4.10(a).

 

“Material Interest” means direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act) of voting securities or other
voting interests representing at least 5% of the outstanding voting power of a
Person or equity securities or other Equity Interests representing at least 5%
of the outstanding equity securities or Equity Interests in a Person.

 

“Non-Employee Workers” is defined in Section 4.17(a).

 

“Notice of Loss” is defined in Section 8.02.

 

“Order” means any judgment, writ, decree, determination, award, compliance
agreement, settlement agreement, injunction, ruling, charge, judicial or
administrative order, determination or other restriction of any Governmental
Entity or arbitrator.

 

“Other Parties” is defined in Section 4.10(b).

 

“Party” and “Parties” are defined in the Preamble.

 

“Permits” means licenses, certificates, consents, Orders, franchises, permits,
certificates, approvals or other similar authorizations from Governmental
Entities.

 



 5 

 

 

“Person” means a natural person, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.

 

“Pre-Closing Partial Tax Period” means the portion of any Straddle Period
beginning before and ending on (and including) the Closing Date.

 

“Pre-Closing Periods” is defined in Section 9.01(a).

 

“Proceeding” means any action, suit, proceeding, complaint, claim, charge,
demand, hearing, inquiry, audit or investigation by or before any Governmental
Entity or arbitral tribunal.

 

“Purchase Price” is defined in Section 2.02.

 

“Related Person” means, (a) with respect to an entity, (i) any Affiliate of such
specified Person; (ii) any Person that holds a Material Interest in such
specified Person; (iii) each Person that serves as a director, officer, partner,
member, manager, executor, or trustee of such specified Person (or in a similar
capacity); (iv) any Person in which such specified Person holds a Material
Interest; (v) any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity); and (vi) any Related
Person of any individual described in clause (ii) or (iii) or, (b) with respect
to an individual, (i) each other member of such individual’s Family; (ii) any
Person that is directly or indirectly controlled by such individual or one or
more members of such individual’s Family; (iii) any Person in which such
individual or members of such individual’s Family hold (individually or in the
aggregate) a Material Interest; and (iv) any Person with respect to which such
individual or one or more members of such individual’s Family serves as a
director, officer, partner, member, manager, executor, or trustee (or in a
similar capacity).

 

“Restricted Party” means Seller.

 

“Restricted Territory” means the entire world.

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulation promulgated thereunder.

 

“SEC” is defined in Section 5.08.

 

“SEC Documents” is defined in Section 5.08.

 

“Securities Exchange Act” means the United States Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

 

“Seller” and “Seller” are defined in the Preamble.

 

“Shares” is defined in the Recitals.

 

“Stock Consideration” is defined in Section 2.02.

 

“Straddle Period” means any taxable period that begins before and ends after the
Closing Date.

 

“Sublease” is defined in Section 4.08.

 

“Subleased Real Property” is defined in Section 4.08.

 



 6 

 

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any other
Person of which (a) if a corporation, a majority of the total voting power of
shares of capital stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof or
(b) if a limited liability company, partnership, association or other business
entity (other than a corporation), a majority of partnership or other similar
ownership interest thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more other Subsidiaries of that Person or a
combination thereof and for this purpose, a Person or Persons owns a majority
ownership interest in such a business entity (other than a corporation) if such
Person or Persons shall be allocated a majority of such business entity’s gains
or losses or shall be or control any managing director or general partner of
such business entity (other than a corporation). For the purposes hereof, the
term Subsidiary shall include all Subsidiaries of such Subsidiary.

 

“Tax” means (a) any foreign federal, state or local income, earnings, profits,
gross receipts, franchise, capital stock, net worth, sales, use, value added,
occupancy, general property, real property, personal property, intangible
property, transfer, fuel, excise, parking, payroll, withholding, unemployment
compensation, social security, retirement or other Tax of any nature; (b) any
foreign (including but not limited to Israeli), federal, state or local
organization fee, qualification fee, annual report fee, filing fee, occupation
fee, assessment or other fee or charge of any nature imposed by a Governmental
Entity; (c) amounts owed pursuant to Escheat Laws; or (d) any deficiency,
interest or penalty imposed with respect to any of the foregoing.

 

“Tax Claim” means any notice of deficiency, proposed adjustment, assessment,
audit, examination or other administrative or court proceeding, suit, dispute or
other claim relating to Taxes.

 

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Transactions” means the purchase and sale of the Shares and the other
transactions contemplated under the Transaction Documents.

 

“Transaction Documents” means this Agreement and any other agreement, document,
certificate or writing delivered or to be delivered in connection with this
Agreement and any other document related to the Transactions related to the
forgoing, including, without limitations, those delivered at the Closing.

 

“Transaction Expenses” means (a) any amounts incurred by or on behalf of the
Company for investment banking fees, accounting fees, legal fees and any other
costs or expenses of advisors or consultants related to or arising out of the
preparation, negotiation, execution, delivery or performance of the Transaction
Documents, or the consummation of the Transactions and (b) all amounts required
to paid by the Company to current or former Employees of the Company in
connection with consummation of the Transactions (including as severance to the
extent such Employee’s employment has terminated or such Employee has given
notice of an intention to terminate employment) to the extent such amounts shall
not have been paid before Closing.

 

“United States” means the United States of America, its territories and
possessions, any State of the United States and the District of Columbia.

 

“U.S. Person” means (i) any natural person resident in the United States; (ii)
any partnership or corporation organized or incorporated under the laws of the
United States; (iii) any estate of which any executor or administrator is a U.S.
Person; (iv)any trust of which any trustee is a U.S. Person; (v) any agency or
branch of a foreign entity located in the Unites States; (vi) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated or, if an
individual, resident in the United States; and (viii) any partnership or
corporation if (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by U.S. Person principally for the purpose of
investing in securities not registered under the Securities Act, unless it is
organized and incorporated, and owned, by accredited investors (as defined in
Rule 501(a) under Regulation D promulgated under the Securities Act) who are not
natural persons, estates or trusts.

 



 7 

 

 

Section 1.02 Interpretive Provisions. Unless the express context otherwise
requires:

 

(a) the words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;     (b) terms defined in the
singular shall have a comparable meaning when used in the plural, and vice
versa;     (c) the terms “Dollars” and “$” mean United States Dollars, unless
otherwise specified herein;     (d) references herein to a specific Section,
Subsection, Recital, Schedule or Exhibit shall refer, respectively, to Sections,
Subsections, Recitals, Schedules or Exhibits of this Agreement;     (e) wherever
the word “include,” “includes,” or “including” is used in this Agreement, it
shall be deemed to be followed by the words “without limitation”;     (f)
references herein to any gender shall include each other gender;     (g)
references herein to any Person shall include such Person’s heirs, executors,
personal representatives, administrators, successors and assigns; provided,
however, that nothing contained in this Section 1.02(g) is intended to authorize
any assignment or transfer not otherwise permitted by this Agreement;     (h)
references herein to a Person in a particular capacity or capacities shall
exclude such Person in any other capacity;     (i) references herein to any
contract or agreement (including this Agreement) mean such contract or agreement
as amended, supplemented or modified from time to time in accordance with the
terms thereof;     (j) with respect to the determination of any period of time,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”;     (k) references herein to any Law or any license
mean such Law or license as amended, modified, codified, reenacted, supplemented
or superseded in whole or in part, and in effect from time to time; and     (l)
references herein to any Law shall be deemed also to refer to all rules and
regulations promulgated thereunder.

 

 8 

 

 

Article II. PURCHASE AND SALE; PURCHASE PRICE

 

Section 2.01 Purchase and Sale. Subject to the terms and conditions of this
Agreement, at Closing, Seller shall sell, grant, assign, convey, transfer and
deliver to Buyer, and Buyer shall purchase and acquire from Seller, the Shares,
free and clear of all Liens. Notwithstanding anything herein to the contrary,
however, it is agreed by the Parties that the actual cash capital in the
Companies, other than $500,000, shall not be part of the Transactions and shall
be retained by Seller as set forth in Section 6.08.

 

Section 2.02 Purchase Price. The purchase price for the Shares shall consist of
ten million (10,000,000) shares of Buyer Stock (the “Stock Consideration”),
provided that if, at the end of 12 months after Closing Date, the market value
of Buyer Stock (as determined by the Market Price) does not equal to or exceed
US$750,000, additional shares of Buyer Stock shall be issued to ensure the value
received by Seller be no less than US$750,000 (the “Purchase Price”).

 

Section 2.03 Promissory Note and Deposit. In connection with the transactions
contemplated herein, Buyer shall deliver to Seller a promissory note,
substantially in the form as attached hereto as Exhibit 1, which shall provide
for the payment of US$500,000 to Seller by Buyer within the one hundred and
eighty (180) days following the Closing Date (the “Note”). The Parties
acknowledge and agree that the Note is not a part of the Purchase Price, but is
instead to reimburse Seller for US$500,000 in cash that is in the accounts of
the Companies as of the Closing and which will be remain for the benefit of
Buyer following the Closing.

 

Section 2.04 Deliverables at Closing.

 

(a) At the Closing, the Buyer shall deliver:

 

  (i) The Stock Consideration to Seller;         (ii) The Note to Seller; and  
      (iii) The documents and other items as set forth in Section 6.05.

 

(b) At the Closing:

 

  (i) Seller shall deliver to the Buyer certificates for the Shares, accompanied
by stock powers duly endorsed in blank in proper form for transfer and with any
appropriate transfer tax stamps affixed; and         (ii) Seller and the
Companies shall jointly deliver to Buyer the documents and other items as set
forth in Section 6.04.

 

Section 2.05 Closing. On the terms set forth herein, the closing of the
Transactions (the “Closing”) shall take place by conference call and electronic
communication (i.e., emails/pdf) or facsimile, with exchange of original
signatures to follow by mail, on the date hereof and effective as of 11:59 p.m.
United States Eastern Standard time, on such date. The Parties intend and desire
that the transactions herein be treated as tax free transactions, provided,
however, that Buyer shall have no liability to any other Party or Person in the
event that they are not so treated.

 

Section 2.06 Registration of the Stock Consideration. Following the Closing,
Buyer, at its cost, shall utilize its commercially reasonable efforts to, within
90 days of the Closing, prepare and file with the SEC a registration statement
under the Securities Act registering the Stock Consideration, so as to permit
the resale of the Stock Consideration by the Seller without such resale being
subject to the limitations applicable to restricted securities under the
Securities Act and the Securities Exchange Act. The Seller agrees to furnish to
the Buyer all information reasonably requested by the Buyer for inclusion in any
registration statement filed pursuant to this Section 2.06.

 

 9 

 

 

Article III. REPRESENTATIONS AND WARRANTIES RELATED TO THE SELLER

 

Seller represents and warrants to Buyer that the following representations and
warranties contained in this Article III are true and correct as of the Closing
Date, except as set forth in the disclosure schedule of Seller and the Companies
attached hereto as Schedule A (the “Disclosure Schedule”) and therein
referencing the Section of this Article III to which such disclosure relates:

 

Section 3.01 Authorization of Transactions. Seller has the requisite power and
capacity to execute and deliver the Transaction Documents to which it is a party
and to perform its obligations hereunder and thereunder. The execution, delivery
and performance by Seller of the applicable Transaction Documents and the
consummation of the Transactions have been duly and validly authorized by all
requisite corporate action on the part of Seller. The Transaction Documents to
which Seller is a party have been duly and validly executed and delivered by
Seller. Each Transaction Document to which Seller is a party constitutes the
valid and legally binding obligation of Seller, enforceable against Seller in
accordance with its terms and conditions, except to the extent enforcement
thereof may be limited by applicable bankruptcy, insolvency or other Laws
affecting the enforcement of creditors’ rights or by the principles governing
the availability of equitable remedies.

 

Section 3.02 Governmental Approvals; Non-contravention. 

 

(a) No consent, Order, action or non-action of, or filing, notification,
declaration or registration with, any Governmental Entity or Person is necessary
for the execution, delivery or performance by Seller of this Agreement or any
other Transaction Document to which Seller is a party.     (b) The execution,
delivery and performance by Seller of the Transaction Documents to which Seller
is a party, and the consummation by Seller of the Transactions, do not (i)
violate or conflict with any Law or Order to which Seller or any of the Shares
may be subject, (ii) constitute a violation or breach of, be in conflict with,
constitute or create (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, modification, cancellation or
acceleration) of any obligation under any Contract to which Seller is a party or
to which Seller or any of the Shares are subject or by which the Company’s
properties, assets or rights are bound or (iii) result in the creation or
imposition of any Lien upon any of the rights, properties or assets of Seller or
on any of the Shares.

 

Section 3.03 The Shares.

 

(a) Seller holds of record and owns beneficially all the Shares free and clear
of any and all Liens. There are no limitations or restrictions on Seller’s right
to transfer the Shares to Buyer pursuant to this Agreement. Seller has good and
valid title to the Shares and the absolute right to deliver such Shares to Buyer
in accordance with this Agreement, free and clear of any and all Liens.     (b)
Seller is not a party to any option, warrant, purchase right, proxy, power of
attorney, voting trust or other Contract with respect to the voting or dividend
rights or the sale, acquisition, issuance, redemption, registration, transfer or
other disposition of any of the Shares (other than this Agreement). Further, any
document purportedly executed by Seller appearing to grant an option, warrant,
purchase right, proxy, power of attorney, voting trust or other Contract with
respect to the disposition of any of the Shares or any Assets of the Companies,
was not duly executed by Seller or the Company(ies), is null and void and has no
legal effect.

 

Section 3.04 Brokers. Seller has not engaged, or caused to be incurred any
Liability or obligation to, any investment banker, finder, broker or sales agent
or any other Person in connection with the origin, negotiation, execution,
delivery or performance of the Transaction Documents to which it is a party, or
the Transactions.

 



 10 

 

 

Section 3.05 Litigation. There is no proceeding pending or, to the Knowledge of
Seller, threatened or anticipated, against Seller relating to or affecting this
Agreement or the Transactions.

 

Section 3.06 Name. Subject to unwinding under Article VII, Seller warrants that
it has granted to Buyer the exclusive right in perpetuity to use the name of
Ascenda International Corporation as part of Buyer’s name for and in connection
with all business of whatever kind and character conducted previously or in the
future by Buyer, that it has not granted and will not grant to any other Person
the right to use, and that it will not itself use (except in connection with
Buyer), said name as part of the corporate or firm name of any other Person or
business, or as part of any trade name or trademark not belonging to Buyer or
its Subsidiary.

 

Article IV. REPRESENTATIONS AND WARRANTIES RELATED TO THE COMPANIES

 

Seller and the Companies jointly and severally represent and warrant to Buyer
that the following statements contained in this Article IV are true and correct
as of the Closing Date, except as set forth in the Disclosure Schedule and
therein referencing the Section of this Article IV to which such disclosure
relates.

 

Section 4.01 Authorization of Transactions. Each of the Companies has full power
and authority to execute and deliver the Transaction Documents to which it is a
party and to perform its obligations hereunder and thereunder. All necessary
corporate action has been taken by each Company to authorize the execution,
delivery and performance of each of the other Transaction Documents to which it
is a party and the Transactions. The execution, delivery and performance by each
Company of the Transaction Documents and the consummation of the Transactions
have been duly and validly authorized by all requisite corporate power on the
part of each Companies. The Transaction Documents to which either Company is a
party have been duly and validly executed and delivered by such Company. Each
Transaction Document to which a Company is a party constitute the valid and
legally binding obligation of such Company, enforceable against such Company in
accordance with its terms and conditions, except to the extent enforcement
thereof may be limited by applicable bankruptcy, reorganization, insolvency or
moratorium Laws, or other Laws affecting the enforcement of creditors’ rights or
by the principles governing the availability of equitable remedies.

 

Section 4.02 Organization and History.

 

(a) The Companies are currently operating a trading business in good standing in
China with the authority and ability to provide import and export services
globally.     (b) Seller was formed in 2000 based in China and the USA. Original
investors in Seller included The China Development Group which was the largest
investment banker in Taiwan and Donald Ruan who has over 40 years of experience
in global trade. Buyer is purchasing the shares of the Companies which includes
assets of the international trading part of the Companies including, the ability
to import and export products globally, existing business and clients, executive
management, and goodwill. Seller has been also operating as trading company in
China and operates with all proper authority, registrations, and knowledge
required to act as a global trading company with its main offices in Shanghai,
China. Seller has been in continuous trading operations for 17 years with
bi-directional trading, import and export capabilities, in China, Taiwan, Korea,
Japan, Indonesia, Mexico, Brazil, Argentina, United Kingdom, United States,
France, Spain, Germany, Italy, and Israel. Seller currently has over 10 active
clients with over $6M in revenue for 2016. Seller operates around the world with
a network of hundreds of factories, logistics and supply chain suppliers. In
2003 Seller introduced the concept of “Speed Sourcing” for its clients offering
end to end sourcing at a fraction of the cost and time compared to traditional
exporters and export service providers. The services include; design, licensing,
factory qualifications and negotiating, financial services, import and export,
sales, and end to end supply chain services. Following the Closing, Donald Ruan
will remain as President and CEO of the Companies’ Sourcing Operations along
with his experienced team. Donald brings along extensive experience in executive
management, international trading and manufacturing. Donald is a native of
China, living and managing the Ascenda operations in Shanghai since 2001. Donald
is key in bridging the West and East. He is respected globally for his integrity
and ability. Donald has been an executive committee member, and is the founder,
and CEO of Seller. Donald has extensive experience running consumer electronics
manufacturing companies having been CEO of ProView Technology, KDS, Waffer, MAG
Innovision, and CTX International. Donald has been a board member of Waffer Tech
- The world’s largest magnesium injection molder, ARC United and MAG Innovision.
He has served as a partner in Unico International and as Executive VP at Taiwan
and Hong Kong Trading Co - The largest government subsidized trading firm in
Taiwan. He has also served as Chief Resident Representative in Shanghai for
China Development Financial Holdings Corporation, an arm of the China
Development Group’s investment bank in Asia.     (c) Company HK is a corporation
duly organized, validly existing, and in good standing under the Laws of the
Hong Kong, with the requisite corporate power and authority to own, lease and
operate its properties, rights and assets and to carry on its Business as now
conducted. Company Samoa is a corporation duly organized, validly existing, and
in good standing under the Laws of the Independent State of Samoa, with the
requisite corporate power and authority to own, lease and operate its
properties, rights and assets and to carry on its Business as now conducted.
Each of the Companies is qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction in which the character
of the properties owned, leased or operated by such Company or the nature of the
Company’s business makes such qualification necessary, each of which is set
forth in Section 4.02 of the Disclosure Schedules. Correct and complete copies
of the articles of association and if existing, memorandum of incorporation and
bylaws of each of the Companies (each, as amended to date) have been provided to
Buyer prior to the date hereof.

 

Section 4.03 Capitalization. 

 

(a) The authorized capital stock of Company HK consists of 10,000 Ordinary
Shares, par value at HK$1 per share, of which 10,000 shares are issued and
outstanding, all of which are owned by Seller. The authorized capital stock of
Company Samoa consists of 1,000,000 Ordinary Shares, par value at US$1 per
share, of which 1,000,000 shares are issued and outstanding, all of which are
owned by Seller.     (b) All of the HK Shares are duly authorized, validly
issued and are held of record and owned beneficially by Seller, and have not
been issued in violation of any preemptive rights, rights of first refusal,
rights of first offer, put or call rights or obligations or anti-dilution rights
with respect to the issuance, sale or redemption of each Company HK’s share
capital or any interests therein or similar rights of any Person. All of the
Samoa Shares are duly authorized, validly issued, are held of record and owned
beneficially by Seller, and have not been issued in violation of any preemptive
rights, rights of first refusal, rights of first offer, put or call rights or
obligations or anti-dilution rights with respect to the issuance, sale or
redemption of each Company Samoa’s share capital or any interests therein or
similar rights of any Person. The offer, sale and issuance of the HK Shares have
been made in compliance with all applicable securities Laws of the Hong Kong.
The offer, sale and issuance of the Samoa Shares have been made in compliance
with all applicable securities Laws of the Independent State of Samoa.

 



 11 

 

 

(c) Other than the Shares, there are no outstanding voting or nonvoting
securities of either of the Companies, any stock appreciation, profit
participation, phantom stock, performance units or similar rights with respect
to either of the Companies, any securities of either of the Companies
convertible into or changeable for voting or nonvoting securities, or options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, preemptive rights or other Contracts that could require either Company
to issue, sell or otherwise cause to become outstanding any Equity Interest in
either Company, and no authorization therefor has been given. There are no
outstanding obligations of each Company to repurchase, redeem or otherwise
acquire any of the Company’s capital stock. There are no stockholders’
agreements or voting trusts, proxies or other agreements or understandings to
which either Company is a party or by which either Company is bound with respect
to the voting, transfer or other disposition of any Equity Interests of either
Company or otherwise related to any Equity Interest of either Company or
relating to the rights of any Person, whether or not an equity holder, to any
proceeds, income, revenue or other economic entitlement in respect of either
Company. No bonds, debentures or other Indebtedness of either Company have the
right to vote (or are convertible or exchangeable into securities having the
right to vote) on any matters on which the equity holders of such Company may
vote.     (d) Any document purportedly executed by either Company appearing to
grant an option, warrant, purchase right, proxy, power of attorney, voting trust
or other Contract with respect to (i) the issuance of any Equity Interests of
such Company was not duly executed by such Company or (ii) the disposition of
any assets of such Company, is null and void and has no legal effect.

 

Section 4.04 Subsidiaries Neither Company has any Subsidiaries, and neither
Company owns, directly or indirectly, any shares of capital stock or other
securities of, or any Equity Interest in, any Person.

 

Section 4.05 Governmental Approvals; Non-contravention. 

 

(a) No consent, Order, action or non-action of, or filing, notification,
declaration or registration with, any Governmental Entity or other Person is
necessary for the execution, delivery or performance by either Company of this
Agreement or any other Transaction Document to which either Company is a party,
or of the Transactions.     (b) The execution, delivery and performance by each
Company of the Transaction Documents to which either Company is a party, and the
consummation by the Companies of the Transactions, do not (i) violate, breach or
conflict with any provision of either Company’s articles of association or
memorandum of incorporation or bylaws, or similar document, (ii) violate or
conflict with any Laws or Orders to which either Company may be subject, (iii)
constitute a violation or breach of, be in conflict with, constitute or create
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, modification, cancellation or acceleration) of any
obligation under any Contract to which either Company is a party or to which
either Company is subject or by which its properties, assets or rights are bound
or (iv) result in the creation or imposition of any Lien upon either Company or
any of its assets, rights or properties.

 

Section 4.06 Financial Statements; Etc.

 

(a) Section 4.06(b) of the Disclosure Schedules sets forth, separately for each
Company, true, correct and complete copies of (i) the unaudited, reviewed
balance sheets of such Company as of December 31, 2016, and the related audited,
reviewed statements of income and cash flows for the fiscal year then ended,
together with all related notes and schedules thereto; (ii) the unaudited,
un-reviewed trial balance sheet of such Company as of March 31, 2017 and the
related unaudited, un-reviewed statements of income and cash flows for the
three-month period then ended (collectively, the “Financial Statements”). For
purposes of this Agreement, the “Latest Balance Sheet” means the unaudited,
trial balance sheet of each Company as of March 31, 2017 included in the
Financial Statements.

 



 12 

 

 

(b) Each of the Financial Statements (i) have been prepared in accordance with
the Books and Records and in accordance with GAAP or compatible (subject, in the
case of the Latest Balance Sheet, to normal year-end adjustments that will not,
individually or in the aggregate, be material in nature or amount to the Company
and, with respect to the Latest Balance Sheet, and (ii) present fairly the
financial condition, results of operations and cash flows of the Company as of
the dates and for the periods indicated therein; provided, however, that the
Latest Balance Sheet is subject to normal year-end adjustments, which will not
be material individually or in the aggregate.     (c) Each of each Company’s
Accounts Receivable reflected in the Latest Balance Sheet and all Accounts
Receivable relating to the Business of such Company (i) represents a bona fide
arm’s length sale in the ordinary course of business, (ii) is and shall be fully
collectible as of the date hereof and after the Closing subject only to
applicable reserves set forth in the Latest Balance Sheet, (iii) constitutes a
valid claim of each Company, free and clear of all Liens and (iv) is not subject
to any valid claim or setoff or other defense or counterclaim.     (d) All
inventory carried in the Financial Statements of each Company has been carried
at the lower of cost or market, net of any reserve for obsolescence, slow-moving
or excess inventory, and has been valued on a consistent basis in each of the
Financial Statements. No redundant or obsolete inventory is currently held by
either Company and all inventory is good and merchantable and are of quality and
quantity presently usable and salable in the ordinary course of business.    
(e) Neither Company has any Liabilities, whether known, unknown, absolute,
accrued, contingent or otherwise and whether due or to become due, except (i) as
disclosed or reserved against in the Latest Balance Sheet for such Company, (ii)
pursuant to executory obligations under Contracts entered into in the ordinary
course of business (but not Liabilities for breaches of any such Contracts) of
such Company or (iii) as incurred after March 31, 2017 in the ordinary course of
business of such Company (none of which is a Liability for breach of Contract,
breach of warranty, tort, infringement or the subject of any actual or
threatened Proceeding). Neither Company is not a party to, or has any commitment
to become a party to, any joint venture, off-balance sheet partnership or any
similar Contract (including any structured finance, special purpose or limited
purpose vehicle or other “off-balance-sheet arrangement”).     (f) Section
4.06(f) of the Disclosure Schedules sets forth a true and correct list of all
Indebtedness of each Company, including all amounts outstanding with respect
hereto.

 

Section 4.07 Absence of Certain Developments. Since December 31, 2016 there has
not been any Material Adverse Effect on either Company and, no event has
occurred or circumstances exist that are reasonably expected to result in such a
Material Adverse Effect. Except as expressly contemplated by this Agreement,
since December 31, 2016, each Company has conducted its respective Business only
in the ordinary course of business and there has not been any:

 

(a) amendment to the articles of association or other organizational documents
of either Company;     (b) except in the ordinary course of business, payment or
increase of any bonuses, salaries or other compensation (including severance) to
any shareholder, manager, director, officer, Employee, Affiliate or agent of
either Company;     (c) adoption of, amendment to or increase in the payments to
or benefits under (including by way of acceleration or waiving of any vesting or
performance criteria), any Benefit Plan or execution of or amendment to any
collective bargaining agreement;

 



 13 

 

 

(d) damage to or destruction or loss in excess of $25,000 to any of its Assets
or properties (whether or not covered by insurance);     (e) sale (other than
sales of inventories in the ordinary course of business), lease or other
disposition of any asset of the Company or the creation of any Lien on any asset
except sales or leases of (A) tangible personal property of under $5,000 in
value or inventory that is obsolete or no longer used or useful in the conduct
of the business or (B) finished goods in the ordinary course of business;    
(f) loan made to, or transaction with or on behalf of, any Employee, officer,
manager, director, member or Affiliate of either Company;     (g) Contract
executed in connection with any strategic alliance, joint marketing initiative,
joint development agreement, joint venture or acquisition of either Company;    
(h) except as may be required by applicable Law or GAAP, change by either
Company in accounting or Tax reporting principles, methods or policies;     (i)
election or rescission of an election by either Company relating to Taxes,
settlement or compromise of any Proceeding, arbitration or controversy relating
to Taxes;     (j) incurrence of a single capital expenditure or commitment
therefor in excess of $25,000     (k) conduct related to either Company’s cash
management customs and practices (including the collection of receivables and
payment of payables) outside the ordinary course of business.

 

Section 4.08 Real Property. The Companies do not own any real property. Section
4.08 of the Disclosure Schedules describes in reasonable detail the real
property subleased to or by either Company (the “Subleased Real Property”). Each
Company has delivered to Buyer a true, correct and complete copy of each
sublease and all amendments, modifications, guarantees, indemnities,
assignments, extensions and agreements relating to any Subleased Real Property
(the “Subleases”). With respect to the Sublease:

 

(a) Each Sublease is in full force and effect and is binding and enforceable
against each of the parties thereto in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other Laws of general application affecting the rights and remedies of creditors
and general principles of equity.     (b) The applicable Company has not
assigned, sublet, transferred or conveyed any interest in any Sublease or any
Subleased Real Property or any rights of first offer or refusal with respect
thereto, and each Sublease constitutes the entire agreement to which the
applicable Company is a party with respect to such Subleased Real Property.    
(c) The applicable Company has good and valid title to the leasehold estate in
the Subleased Real Property for the full terms of each Sublease, free and clear
of any Liens.     (d) The applicable Company is not in default under any
Sublease and (A) no other party to any Sublease is in default thereunder, (B) to
the Knowledge of Seller no party to any Sublease has repudiated any provision
thereof and (C) no event has occurred that, with notice or lapse of time, would
constitute a breach or a material default or permit termination, modification or
acceleration under any Sublease.     (e) The Subleased Real Property constitutes
all real property used or occupied by the Companies in connection with the
operation of their respective Business.

 



 14 

 

 

(f) To the Knowledge of Seller, the use, occupancy, operation and condition of
the Subleased Real Property is not in violation of applicable covenants,
conditions, restrictions or Contracts and any applicable Laws, including health,
safety, zoning and other Laws to which it is subject in accordance with current
use.     (g) All applicable permits, licenses and other evidences of compliance
that are or were required to be obtained in connection with the construction of
the Improvements and the occupancy, condition, operation and use thereof have
been obtained and complied with in all material respects.     (h) There are no
repair, replacement or restoration obligations owed under any Sublease.     (i)
There are no material defects in design or structure with respect to the
Improvements.     (j) The Transactions do not require the consent of any other
party to any Sublease and will not result in a breach of or default under such
Sublease.     (k) The Companies have not collaterally assigned or granted any
other Lien in such Sublease or any interest therein and there are not Liens on
the estate or interest created by such Sublease.     (l) There is no
condemnation or appropriation or similar Proceeding pending or, to the Knowledge
of Seller, threatened or contemplated against the Subleased Real Property or the
Improvements thereon. There are no disputes regarding the Subleased Real
Property or the Improvements, and, to the Knowledge of Seller, there are no
facts that are reasonably likely to give rise to such a dispute.

 

Section 4.09 Personal Property; Title.

 

(a) Each Company has good and marketable title to, or a valid leasehold interest
in, all of the rights, properties and Assets necessary for the conduct of its
Business, and holds such properties and Assets free and clear of all Liens. Each
Company owns or leases or has a valid right to use all rights, properties and
assets necessary to conduct its Business. Immediately following the Closing, all
of such rights, properties and assets shall be owned, leased or available for
use by the applicable Company on terms and conditions identical to those under
which, immediately before the Closing, the applicable Company owns, leases, uses
or holds available for use such rights, properties and assets.     (b) To the
Knowledge of Seller, all of the tangible properties and Assets used or held for
use by each Company are in good operating condition and repair, ordinary wear
and tear excepted. Such tangible properties and assets are free from defects,
have been maintained in accordance with normal industry practice and are
suitable for the purposes for which they are used.     (c) Section 4.09(c) of
the Disclosure Schedules lists the names and locations of all banks, trust
companies, savings and loan associations and other financial institutions at
which each Company has checking, savings, custodial or other accounts of any
nature, lines of credit, safety deposit boxes or lock boxes and, with respect to
each account, line of credit, safety deposit box and lock box, the names of all
persons authorized to draw thereon or to have access thereto, as well as the
account numbers.     (d) Each Company’s email server is managed and maintained
solely by such Company and no other Persons have access to the email server.

 

 15 

 



 

Section 4.10 Contracts.

  (a) Section 4.10(a) of the Disclosure Schedules contains an accurate and
complete list of the following Contracts to which each Company is a party or by
which any of its properties, rights or assets are bound (collectively, the
“Material Contracts”) and the Companies have either delivered to Buyer or made
available for review by Buyer, a true, accurate and complete copy of each such
Material Contract which is:

  (i) any Contract that is or is reasonably likely to require expenditures
(including capital expenditures) or payments to or from either Company in excess
of $25,000 in any calendar year;

  (ii) any Contract under which either Company is obligated to sell or lease as
lessor real or personal property;

  (iii) any Contract that contains a covenant not to compete applicable to
either Company, binds either Company to any exclusive business arrangements or
licenses or contains any requirements, output or “take-or-pay” obligations;

  (iv) any Contract granting a customer of either Company “most favored nation”
or similar terms (whether in respect of pricing or otherwise);

  (v) any distributor, consultant, representative or broker Contract;

  (vi) any joint venture, partnership or teaming Contract;

  (vii) any Contract under which either Company has (A) created, incurred,
assumed or guaranteed (or may create, incur, assume or guarantee) Indebtedness,
(B) granted a Lien on its assets, whether tangible or intangible, to secure
Indebtedness or (C) extended credit to any Person;

  (viii) any Contract under which either Company has assumed a capitalized lease
obligation in excess of $25,000;

  (ix) any Contract with any Affiliate and any Contract between Seller and any
Related Person;

  (x) any collective bargaining, labor, professional employer organization or
similar Contract;

  (xi) any Contract related to any Company-owned or Company-licensed
Intellectual Property (other than unmodified, commercially available,
off-the-shelf, nonexclusive software licenses with an aggregate value of less
than $10,000);

  (xii) any Contract with a Governmental Entity (whether as prime contractor,
subcontractor or otherwise), including any performance bonds or similar
arrangements related thereto;

  (xiii) any stock purchase, asset purchase or other acquisition or divestiture
agreement relating to the acquisition, lease, license or disposition by either
Company of assets (other than in the ordinary course of business), properties,
rights or any Equity Interests of any Person (A) providing for any
indemnification, guaranty or surety obligation of the Company or (B) with a fair
market value in excess of $25,000;

 16 

 

 

 

  (xiv) any Contract (other than purchase orders entered into in the ordinary
course of business) with the 20 largest customers and 20 largest suppliers of
either Company for partial fiscal year ended April 19, 2017;

  (xv) any Contract for the purchase or sale of raw materials, commodities,
supplies, products, or other person property, or for the furnishing or receipt
of services, the performance of which will extend over a period of more than one
(1) year;

  (xvi) any written Contract containing indemnification obligations or caps on
damages;

  (xvii) any stockholders’ or similar Contract, or any Contract relating to the
establishment, management or control of any joint venture or strategic alliance;

  (xviii) any Contract between either Company and any other individual for the
employment of such individual on a full-time, part-time, consulting or other
basis providing annual compensation;

  (xix) any Contract (A) the termination of which would reasonably be expected
to cause material losses to either Company or (B) that is material to the
ongoing Business of either Company; and

  (xx) any other Contract the performance of which involves consideration in
excess of $25,000.

  (b) Each Material Contract is in full force and effect and is the legal, valid
and binding obligation of each Company, and is enforceable against such Company
in accordance with its terms, and, to the Knowledge of Seller, is the legal,
valid and binding obligation of the other parties thereto (the “Other Parties”),
and neither either Company nor, to the Knowledge of Seller, any of the Other
Parties to any Material Contract is, or is alleged to be, in breach, violation
or default of such Contract, and, to the Knowledge of Seller, no event has
occurred that with notice or lapse of time or both would constitute a breach,
violation or default by any such party, or permit termination, modification or
acceleration by the Other Parties, under such Material Contract.

  (c) Neither Company has waived any right it may have under any Material
Contract. No party has provided any written or oral notice of any intention to
terminate, modify or accelerate any Material Contract.

Section 4.11 Customers; Suppliers and Sales Representatives.

  (a) The relationships of each Company with each customer and supplier are good
commercial working relationships, and no such customer or supplier has cancelled
or otherwise terminated, or, to the Knowledge of Seller, threatened to cancel or
otherwise terminate, the relationship with either Company. No such customer or
supplier has advised either Company that such customer or supplier intends to
stop, decrease, accelerate or delay the rate of purchasing or supplying
materials, products or services from or to the applicable Company, as
applicable, either as a result of the Transactions or otherwise.

  (b) Section 4.11(b) of the Disclosure Schedules sets forth a complete and
accurate list of the names of each Company’s sales representatives. Each
applicable Company has a good commercial working relationship with each such
sales representative and no sales representative has cancelled or otherwise
terminated, or threatened to cancel or otherwise terminate, his or her
relationship with the applicable Company. No such sales representative has
advised either Company that such sales representative intends to stop selling or
promoting such Company’s products or services, either as a result of the
Transactions or otherwise. Each Company has provided true and correct copies of
each agreement that it has with a sales representative to the Buyer.

 17 

 



 

Section 4.12 Warranties; Product Liability.

  (a) The sale, lease, license and delivery of each product and service sold,
leased, licensed or delivered by each Company has been in conformity with all
applicable Contracts, all express and implied warranties and applicable Laws,
and neither Company has any Liability (nor is there any reasonable basis for any
present or future demand, claim or action of any kind against either Company
giving rise to any Liability) for replacement or repair thereof or other Losses
in connection therewith. No product sold, leased, licensed or delivered by
either Company is subject to any guaranty, warranty, or other indemnity beyond
the applicable standard terms and conditions of sale or lease.

  (b) There (i) has been no recall or investigation, or, to the Knowledge of
Seller, threatened or contemplated recall or investigation, of any product sold
by either Company in connection with their respective Business, and (ii) is no
pending or, to the Knowledge of Seller, threatened or contemplated, recall or
investigation of any product sold by either Company in connection with the
Business.

  (c) Neither Company has any Liabilities (and there is no basis for any present
or future Proceeding against any of them giving rise to any Liabilities) arising
out of any injury to individuals or property as a result of the ownership,
possession, or use of any product manufactured, sold, leased, or delivered by
such Company.

Section 4.13 Permits; Registration. Each Company has all Permits required to own
and operate its respective International Trading Business and all such Permits
are set forth on in Section 4.13 of the Disclosure Schedules. All such Permits
are valid and in full force and effect and the applicable Company is in
compliance in all material respects with respect thereto. There are no
Proceedings pending or, to the Knowledge of Seller, threatened, that,
individually or in the aggregate, would reasonably be expected to result in the
revocation or termination of any Permit of either Company. In connection with
import and export business in mainland China, each Company is duly registered to
work with entities which are qualified to engage in trading business under the
Chinese regulatory regime.

 

Section 4.14 Compliance with Laws.

  (a) Each Company has been and is now in compliance in all material respects
with all Laws applicable to such Company, its properties, rights and assets and
the applicable Shares. Neither Company has received any notice alleging any
violation of the forgoing is being or may be alleged.

  (b) To the Knowledge of Seller, no officer or director of the Companies (i)
has been subject to voluntary or involuntary petition under the federal or
foreign bankruptcy laws or any state insolvency law or the appointment of a
receiver, fiscal agent or similar officer by a court for his or her business or
property or that of any partnership of which he or she was a general partner or
any corporation or business association of which he or she was an executive
officer; (ii) has been convicted in a criminal proceeding or named as a subject
of a pending criminal proceeding (excluding traffic violations and other minor
offenses) or been otherwise accused of any act of moral turpitude, all in such
person’s capacity as officer or director of either Company; (iii) has been the
subject of any order, judgment or decree (not subsequently reversed, suspended
or vacated) of any court of competent jurisdiction permanently or temporarily
enjoining him or her from, or otherwise imposing limits or conditions on his or
her ability to act as an officer or director of either Company; (iv) has been
found by a court of competent jurisdiction to have violated any federal or state
commodities, securities or unfair trade practices law, in each case in such
person’s capacity as officer or director of either Company, which judgment or
finding has not been subsequently reversed, suspended, or vacated; or (b) has
engaged in other conduct in such person’s capacity as officer or director of
either Company that would be required to be disclosed in a prospectus under the
Securities Act or under other applicable Law.

 18 

 

 

Section 4.15 Litigation. There are no Proceedings pending or outstanding or, to
the Knowledge of Seller, threatened, in law or in equity or before any
Governmental Entity by or against either Company or any Person that either
Company has agreed to defend or indemnify in respect thereof or by which any of
their rights, assets or properties are bound. There are no pending or
outstanding or, to the Knowledge of Seller, threatened, Orders, stipulations or
charges to which either Company is a party or by which it or its rights, assets
or properties are bound.

 

Section 4.16 Tax Matters.

  (a) Each of the Companies has filed, within the time and within the manner
prescribed by Law (after giving effect to validly obtained extensions of time in
which to make such filings), all income and other material Tax Returns that are
required to be filed by or with respect to it and such Tax Returns are true,
complete and correct in all respects were prepared in compliance with applicable
Law, and correctly reflect the liability for Taxes and other information
required to be reported thereon. Such tax returns do not contain (and were not
required to contain in order to avoid the imposition of a penalty) a disclosure
statement related to any Tax shelter or Tax avoidance transaction as identified
by notice, regulation, or other form of published guidance under any applicable
Law. Each Company has, within the time prescribed by Law, paid (and until the
Closing Date shall, within the time prescribed by Law, will pay) all Taxes it is
required to have paid (whether or not shown to be due on such Tax Returns).

  (b) Each Company has, in full compliance with applicable Law, withheld and
paid all Taxes required to be withheld and paid in connection with any amounts
paid, deemed paid, or owing to any Person.

  (c) The unpaid Taxes of each Company do not as of the Closing Date materially
exceed that reserve shown on the Latest Balance Sheet of such Company in
accordance with the past custom and practice of such Company in filing such
Company’s Tax Returns. All material deficiencies for Taxes asserted against or
reasonably known to be payable by each Company (x) have been paid or are
included in a reserve for Tax Liability set forth on the face of the Financial
Statements of the applicable Company (rather than in any notes thereto) and
being contested in good faith by proper proceeding.

  (d) Neither either Company nor any Person on either Company’s behalf has (i)
granted any extension of the statute of limitations for the assessment or
collection of Taxes, or otherwise entered into or filed any extension of time
with respect to the assessment or reassessment of Taxes or the filing of any Tax
Return, or any payment of Taxes or (ii) granted to any Person any power of
attorney that is currently in force with respect to any Tax matter. Neither
Company has been requested to give any waiver or extension of any statute of
limitations, or any closing agreements or similar agreements with any
Governmental Entity, with respect to material Taxes.

  (e) No Proceedings for assessment or collection of Taxes has been or is
presently being asserted or is otherwise outstanding against either Company; no
rationale underlying a claim for Taxes has been asserted previously that
reasonably could be expected to be asserted in any other period against either
Company; there are no pending Proceedings or, to the Knowledge of Seller,
threatened, against either Company, nor is there any basis for any of the
foregoing. In relation to any matter relevant to the applicable Company, neither
Company nor any director or officer or any member of either Company has paid or
become liable to pay, and there are no circumstances by reason of which it or
they may become liable to pay, any penalty, fine, surcharge, inflation
indexation, or interest in respect of Tax.

 19 

 



  (f) There is no claim or potential claim, which has not been reserved for in
the applicable Company’s Latest Balance Sheet, by any Governmental Entity in a
jurisdiction where either Company does not file Tax Returns that either Company
may be subject to Tax by such jurisdiction. Neither Company has not conducted
any business in any jurisdiction in which it did not file Tax Returns.

  (g) There are no Liens for Taxes upon any property or assets of either
Company.

  (h) Neither Company is now, not has it ever been, subject to taxation by any
Governmental Entity in the United States and has not incurred any Liabilities
for Taxes owed to any Governmental Entity in the United States.

  (i) Seller has provided to Buyer (i) complete and accurate copies of all
federal, state, local and foreign income Tax Returns of each Company for all
periods not closed by the applicable statute of limitations and (ii) complete
and accurate information concerning the Tax basis in the assets of each Company.

  (j) Each Company has complied with all applicable Laws relating to the
withholding, reporting and payment over of Taxes and have, within the time and
in the manner prescribed by applicable Laws, withheld and paid over to the
proper Governmental Entities all amounts required to be so withheld and paid
over under applicable Laws.

  (k) Neither Company is a party to any joint venture, partnership or other
arrangement or Contract that is treated as a partnership for federal income tax
purposes.

  (l) Neither Company has been a “United States real property holding
corporation” within the meaning of Code Section 897(c)(2) at any time during the
time period specified in Section 897(c)(1)(A)(ii) of the Code.

Section 4.17 Personnel.

  (a) Since its formation, each Company has had no Employees, has paid no
compensation to any individual for services as an Employee and has incurred no
Liabilities to any Employees or non-Employee consultants, officers and/or
service providers, of the Company for payment of salaries, wages, bonuses,
incentive payments or any other compensation and/or other rights (under contract
or applicable Law). No claims were made, and no circumstances exist which may
give rise to any claims alleging that any individual or entity (including but
not limited to Seller) should be considered or be otherwise entitled to the
rights and privileges of an employee of either Company for any services rendered
to either Company or otherwise, or that otherwise employer-employee relationship
exist or existed in any time between either Company and any entity.
Notwithstanding the above, however, since the work of the Companies is managed
and operated by the employees of Seller, the non-employee workers (the
“Non-Employee Workers”) support provided to the Companies have been paid at
cost.

  (b) Schedule 4.19(b) contains a complete and accurate list of the following
information for each Non-Employee Worker of each of the Companies as of the
Closing Date: The name; primary work location; work being performed;
compensation rate; and duration of the agreement.

 20 

 

  

Section 4.18 Related-Party Transactions. To the Knowledge of Seller, none of
Seller nor any director or officer of either Company, or any Related Person of
any such Person (a) is a director, officer or Employee of, or consultant to, or
owns, directly or indirectly, any interest in any Person that is a competitor,
vendor, supplier or customer of either Company, (b) owns or has any interest in,
directly or indirectly, in whole or in part, any property, asset or right,
whether real, personal or mixed, tangible or intangible (including any of the
Intellectual Property) that is utilized by or in connection with the Business of
either Company, (c) is a customer or supplier of any of either Company, (d) with
respect to Persons that are not Employees, receives any benefits under any
Benefit Plan of either of the Companies or (e) directly or indirectly has an
interest in or is a party to any Contract with either Company.

 

Section 4.19 Brokers. Neither Company has engaged any investment banker, finder,
broker or sales agent or any other Person in connection with the origin,
negotiation, execution, delivery or performance of any Transaction Document to
which it is a party, or the Transactions.

 

Section 4.20 Export and Import Control Laws.

  (a) Each Company has at all times, conducted its export and import
transactions in accordance with all applicable Export and Import Control Laws.
Without limiting the foregoing, (i) each Company is in compliance with the terms
of all applicable Export and Import Approvals; (ii) there are no pending or, to
the Knowledge of Seller, threatened, claims, charges, investigations,
violations, settlements, civil or criminal enforcement actions, lawsuits, or
other court actions against either Company with respect to any Export and Import
Control Laws; (iii) there are no actions, conditions or circumstances pertaining
to either Company’s export or import transactions that may give rise to any
future claims, charges, investigations, violations, settlements, civil or
criminal actions, lawsuits, or other court actions under the Export and Import
Control Laws; and (iv) no approval from a Governmental Entity is required for
the transfer of Export and Import Approvals to Buyer, or such approvals can be
obtained expeditiously without material cost.         (b) Each Company has
established and maintains a compliance program and reasonable internal controls
and procedures appropriate to the requirements of Export and Import Control
Laws.         (c) Section 4.20 of the Disclosure Schedules sets forth the true,
complete and accurate export control classifications, and all other similar
relevant information applicable to each Company’s products, services, software
and technologies.

Section 4.21 Disclosure. To the Knowledge of Seller, no representation or
warranty contained in this Agreement, including under this Article IV and no
statement in the Disclosure Schedules or any other information provided in
writing to the Buyer by either Company or Seller, contains any untrue statement
of material fact or omits to state any material fact necessary to make the
statements therein not misleading. To the Knowledge of Seller and the Companies,
there is no material fact directly relating to the Assets, liabilities,
Business, operations, condition (financial or other) or prospects of each
Company (including any competitive developments other than facts which relate to
general economic or industry trends or conditions) that materially adversely
affects the same.

 

Article V. REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to the Companies and Seller that the following
statements contained in this Article V are true and correct as of the Closing
Date, except as set forth in the disclosure schedule of the Buyer attached
hereto as Schedule B (the “Buyer Disclosure Schedule”) and therein referencing
the Section of this Article V to which such disclosure relates:

 

 21 

 

 

Section 5.01 Organization; Corporate Power. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Wyoming with the requisite power and authority to own, operate and lease Buyer’s
properties and to carry out Buyer’s business as now conducted.

 

Section 5.02 Authorization of Transactions. Buyer has full power and authority
to execute and deliver the Transaction Documents to which Buyer is a party and
to perform Buyer’s obligations hereunder and thereunder. All necessary corporate
action, has been taken by Buyer to authorize the execution, delivery and
performance of each of the Transaction Documents to which Buyer is a party and
the Transactions. The execution, delivery and performance by Buyer of the
Transaction Documents to which it is a party and the consummation of the
Transactions have been duly and validly authorized by all requisite corporate
power on the part of Buyer. The Transaction Documents to which Buyer is a party
have been duly and validly executed and delivered by Buyer. Each Transaction
Document to which Buyer is a party constitute the valid and legally binding
obligation of Buyer, enforceable against Buyer in accordance with its terms and
conditions, except to the extent enforcement thereof may be limited by
applicable bankruptcy, reorganization, insolvency or moratorium Laws, or other
Laws affecting the enforcement of creditors’ rights or by the principles
governing the availability of equitable remedies.

 

Section 5.03 Governmental Approvals; Non-contravention.

  (a) No consent, Order, action or non-action of, or filing, notification,
declaration or registration with, any Governmental Entity is necessary for the
execution, delivery or performance by Buyer of this Agreement or any other
Transaction Document to which Buyer is a party.

  (b) The execution, delivery and performance by Buyer of the Transaction
Documents to which Buyer is a party, and the consummation by Buyer of the
Transactions, do not (i) violate any Laws or Orders to which Buyer is subject or
(ii) violate, breach or conflict with any provision of Buyer’s certificate of
incorporation or bylaws.

Section 5.04 No Consent, Violation or Conflict. The execution and delivery of
the Transaction Documents by Buyer, the consummation by Buyer of the
transactions contemplated thereby, and compliance by the Buyer with the
provisions hereof (a) do not and will not violate or, if applicable, conflict
with any provision of Law, or any provision of Buyer’s amended and restated
articles of incorporation or bylaws; and (b) do not and will not, with or
without the passage of time or the giving of notice, result in the breach of,
cause the acceleration of performance or constitute a default or require any
consent under, any material instrument or agreement to which Buyer is a party or
by which Buyer or its properties may be bound or affected, other than
instruments or agreements as to which consent shall have been obtained at or
prior to the Closing Date or any breaches or defaults which would not affect the
Buyer’s ability to consummate the transactions contemplated thereby.

 

Section 5.05 Legal Proceedings. There is no action, claim, dispute, suit,
investigation or proceeding pending or, to Knowledge of Buyer, threatened, in
writing against Buyer or any of its properties or rights, nor any judgment,
order, injunction or decree before any court, arbitrator or administrative or
governmental body which might adversely affect or restrict the ability of Buyer
to consummate the transactions contemplated by the Transaction Documents, or to
perform its respective obligations thereunder.

 

Section 5.06 Knowledge. Buyer has sufficient knowledge, experience and
sophistication in business matters, and is capable of evaluating the merits and
risks of its purchase of the Shares and of making an informed investment
decision with respect thereto. Other than as set forth herein, Buyer confirms
that this Agreement and the purchase of the Shares hereunder are not and will
not be based on a promise or guarantee by the Companies and Seller or anybody on
their behalf as to the future value or marketability of the Shares, and there is
no assurance or guarantee that past performance will be achieved in the future
or that forward-looking plans or projections, or planned products, will
materialize or achieve the projected or expected results. Buyer further confirms
that Buyer and its advisors were given the opportunity to examine the financial
and business situation of the Companies, and to ask questions and receive
answers from the management of the Companies.

 

 22 

 

 

Section 5.07 Validity of Stock Consideration; Listing. When issued and delivered
in accordance with this Agreement, the Stock Consideration shall be (a) duly and
validly authorized, issued and outstanding, fully paid and non-assessable, and
(b) free and clear of any Liens. The Stock Consideration will, as of the
Closing, be subject to securities laws restrictions including limitations on
sale, transfer and disposition applicable to restricted securities under the
Securities Act, but the Buyer acknowledges its obligations pursuant to Section
2.06. Buyer’s Common Stock is quoted on the OTCQB tier of the PTC Markets Group
market place.

 

Section 5.08 SEC Documents and Compliance. Since January 1, 2016, Buyer has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the U.S. Securities and Exchange Commission (“SEC”),
pursuant to the reporting requirements of all applicable U.S. federal securities
laws (all of the foregoing, all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, are hereinafter referred to as the “SEC Documents”). The SEC Documents
comply as to form in all material respects with the requirements of all
applicable U.S. federal securities laws, rules and regulations. The SEC
Documents, as of their respective dates of filing with the SEC, did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

Section 5.09 Brokers. Buyer has not engaged any investment banker, finder,
broker or sales agent or any other Person in connection with the origin,
negotiation, execution, delivery or performance of any Transaction Document to
which it is a party, or the Transactions.

 

Article VI. ADDITIONAL AGREEMENTS

 

Section 6.01 Further Assurances. Following the Closing, each Party shall execute
and deliver such documents and other papers and take such further action as may
be reasonably required to carry out the provisions of the Transaction Documents.

 

Section 6.02 Confidentiality. From and after the Closing Date, Seller shall (and
shall cause their Related Persons to) keep confidential and not use in any
manner, any and all Confidential Information relating to the Companies or Buyer
or Buyer’s Affiliates that remains in, or comes into, Seller’s possession in any
form. The foregoing shall not preclude Seller from disclosing such Confidential
Information if compelled to disclose the same by judicial or administrative
process or by other requirements of any applicable Law (subject to the
provisions of this Section 6.02). If Seller is requested or required (by oral
questions, interrogatories, requests for information or documents in legal,
administrative, arbitration or other formal Proceedings, subpoena, civil
investigative demand or other similar process) to disclose any such Confidential
Information, Seller shall promptly notify Buyer of any such request or
requirement so that Buyer may seek a protective order or other appropriate
remedy and waive compliance with the provisions of this Section 6.02. If, in the
absence of a protective order or other remedy or the receipt of a waiver by
Buyer, Seller is required to disclose such information, Seller, without
liability hereunder, may disclose that portion of such Confidential Information
that Seller is legally required to disclose.

 

Section 6.03 Additional Covenants of the Parties.

  (a) After the Closing Date, except as set forth in Section 6.03(d), Buyer and
Seller shall use reasonable commercial efforts to change the authorized
signatories of each of the Companies with respect to any bank accounts or other
commitments of either of the Companies requiring the designation of authorized
signatories.

 23 

 

 

  (b) Upon the Closing, the Board of Directors of Buyer (the “Board”) shall
expand the size of the Board by one person, and shall name Donald Su Yo Ruan
(“Ruan”) as a Director thereon and as Chairman of the Board.

  (c) Upon the Closing, the Parties shall take such actions as required to name
Ruan as President and CEO of each of Company HK and Company Samoa.

  (d) For a period of one (1) year following the Closing Date (or for a period
of 13 months in the event that a Post-Closing Default has occurred), until the
Buyer has fulfilled its obligations in connection with the Purchase Price under
Section 2.02 and the Note under Section 2.03, Ruan shall continue to operate the
Companies in substantially the manner as they have been operated prior to the
Closing Date. Until the amount under the Note pursuant to Section 2.03 has been
paid in full, Ruan remains to be the sole signatory of the company’s bank
accounts held by Company HK and Company Samoa post-Closing.

Section 6.04 Seller’s and Companies’ Deliverables. At the Closing, Seller and
the Companies shall deliver to Buyer the following, with the assistance of
Companies’ filing agent, SBC, with the expenses related to the preparation of
the following to be paid by Buyer (although Buyer shall not have any
responsibility related to the substance thereof):

  (a) a certificate of good standing for each Company issued by the secretary of
state or other appropriate Authority of their state of organization and dated a
date that is within ten (10) Business Days of the Closing Date;

  (b) a certificate from Seller and the Companies, in form and substance
reasonably acceptable to the Buyer, certifying that all representations and
warranties made Seller or the Companies in this Agreement are true and correct
at the Closing Date;

  (c) Shares certificates in the name of the Buyer for the Shares, together with
a copy of the register of shareholders of each of the Companies, in each case
certified by the Chief Executive Officer of each Company, in which the Shares
shall have been registered in the name of Buyer, in each case in form and
substance as reasonably satisfactory to Buyer;

  (d) an executed copy of the employment agreement in the form as attached
hereto as Exhibit 2 (the “Employment Agreement”) executed by Ruan;

  (e) executed resignations, effective as of the Closing Date, of each director
and officer of each of the Companies;

  (f) With respect to Seller, such documents as Buyer or its counsel may
reasonably request to demonstrate the transfer of ownership of the Shares;

  (g) Duly completed notices to the local Registrar of Companies of any change
resulting from the transactions contemplated hereunder;

  (h) Such evidence as the Buyer or its counsel may reasonably request to
demonstrate the satisfaction of any notice, consent or waiver requirements under
any contract or agreement to which each of the Companies is a party;

  (i) Documentation satisfactory to the Buyer that all banker’s fees, attorney’s
fees and other transaction expenses payable by each of the Companies and Seller
in connection with the transactions contemplated hereby have been paid in full
at or prior to the Closing;

 24 

 

 

  (j) Such other supporting documents and certificates as the Buyer may
reasonably request or as may be required pursuant to this Agreement.

Section 6.05 Buyer’s Deliverables. At the Closing, the Buyer shall deliver:

  (a) To Seller, share certificates in the name of the Seller for ten million
(10,000,000) shares of Buyer Stock pursuant to Section 2.02;

  (b) A copy of the register of shareholders of Buyer, in each case certified by
the Chief Executive Officer of Buyer, in which the Buyer Stock for ten million
shares pursuant to Section 2.02 shall have been registered in the name of
Seller, in each case in form and substance as reasonably satisfactory to Seller;

  (c) To Seller, the mutually agreed Note under Section 2.03 satisfactory to
Seller;

  (d) To Seller, a certificate from Buyer, in form and substance reasonably
acceptable to Seller, certifying that (A) all representations and warranties
made by the Buyer in this Agreement are true and correct at the Closing Date
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, except for changes therein permitted by this
Agreement; and (B) the Buyer has performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by the
Buyer prior to or at the Closing;

  (e) To Ruan, the mutually agreed Employment Agreement duly executed by Buyer;

  (f) Such evidence as the Seller or its counsel may reasonably request from
Buyer to demonstrate the satisfaction of any notice or filings as required for
the transfers of the Buyer Stock; and

  (g) Such other supporting documents and certificates as the Seller may
reasonably request or as may be required pursuant to this Agreement.

Section 6.08 Actions Prior to and Following the Closing. Prior the Closing,
Seller shall undertake such actions as required to remove all cash from the
accounts of the Companies other than a balance of $500,000, which the Parties
agree shall remain in the account of the Companies as a whole for purposes of
providing working capital following the Closing, and which amount will be repaid
to Seller pursuant to this Agreement and the Note under Section 2.03 within 180
days following the Closing Date.

 

Article VII. UNWINDING

 

Section 7.01 Unwinding.

 

In the event of any of the following that (i) Buyer does not make the payments
as required pursuant to the Note within 180 days following the Closing Date;
(ii) Buyer breaches the covenant set forth in this Agreement or (iii) on the
twelve (12) month anniversary of the Closing Date, the market value of the Stock
Consideration (as determined by the Market Price) is not equal to US$750,000 or
higher and Buyer does not issue to Seller additional shares of Buyer Stock to
obtain such valuation, and in each or any such case such failure remains uncured
for ten (10) or more Business Days after Seller give written notice of such
default to Buyer (each, a “Post-Closing Default”), then the Parties shall
effectuate unwinding of the Transactions and undertake the actions as set forth
in Section 7.02.

 

 25 

 

  

Section 7.02 Remedies for Post-Closing Default.

  (a) In the event of a Post-Closing Default by Buyer, Buyer shall be
responsible to pay all the expenses incurred by the Parties for the 180 days of
operation post-Closing and for unwinding, and

  (i) The Note shall be deemed void and of no further force and effect;

  (ii) Buyer shall return to Seller all of the Shares, which shall be deemed in
their entirety void and of no further force and effect in any event; and

  (iii) Seller shall return to Buyer 90% of the Stock Consideration, and Seller
shall be entitled to retain the remaining 10% of the Stock Consideration)

  (b) The Parties covenant and agree to execute such documents and complete such
actions as required to effectuate the provisions of this Article VII to the
effect sufficiently causing the Companies to return to their original ownership
of the Seller and the management control by Ruan.

 

Article VIII. INDEMNIFICATION

 

Section 8.01 General Indemnification. 

  (a) Subject to the provisions of this Article VIII, Seller hereby agrees to
indemnify, defend and hold harmless Buyer, the Companies (following the Closing)
and all of Buyer’s Affiliates and each of their respective directors, officers,
managers, partners, employees, agents, equity holders, successors and assigns
(each, a “Buyer Indemnified Party” and, collectively, the “Buyer Indemnified
Parties”), from and against any and all Losses incurred or suffered by any Buyer
Indemnified Party arising out of, based upon or resulting from any of the
following:

  (i) any breach of any representation or warranty contained in Article III or
Article IV;

  (ii) any breach by Seller or the Companies of, or any failure of Seller or the
Companies to perform, any of the covenants, agreements or obligations contained
in or made pursuant to this Agreement; and

  (iii) all Taxes (or the nonpayment thereof) of (A) either Company or Seller
for all Pre-Closing Periods and Pre-Closing Partial Tax Periods and (B) any and
all Taxes of any Person (other than the Companies) imposed on any Company as a
transferee or successor, by Contract or pursuant to any Law, which Taxes relate
to an event or transaction occurring before the Closing.

  (b) Subject to the provisions of this Article VIII, Buyer hereby agrees to
indemnify, defend and hold harmless Seller and all of Seller’s Affiliates, from
and against any and all Losses incurred or suffered by Seller arising out of,
based upon or resulting from any of the following:

  (i) any breach or violation of any of the representations or warranties of the
Buyer contained in this Agreement; and

  (ii) any breach or violation of any of the covenants or agreements of Buyer
contained in this Agreement.

Section 8.02 Procedures for Indemnification. In the event that a Person entitled
to indemnification under this Article VIII (the “Indemnified Party”) shall incur
or suffer any Losses in respect of which indemnification may be sought under
this Article VIII against the Person(s) required to provide indemnification
under this Article VIII (collectively, the “Indemnifying Party”), the
Indemnified Party shall assert a claim for indemnification by providing a
written notice (the “Notice of Loss”) to the Indemnifying Party stating the
nature and basis of such indemnification. The Notice of Loss shall be provided
to the Indemnifying Party as soon as practicable after the Indemnified Party
becomes aware that it has incurred or suffered a Loss.

 

 26 

 

 

 

Section 8.03 Payment. Upon a determination of liability under this Article VIII
the Indemnifying Party shall pay or cause to be paid to the Indemnified Party
the amount so determined within five (5) Business Days after the date of such
determination. If there should be a dispute as to the amount or manner of
determination of any indemnity obligation owed under this Agreement, the
Indemnifying Party shall nevertheless pay when due such portion, if any, of the
obligation that is not subject to dispute. Upon the payment in full of any
amounts due under this Article VIII with respect to any claim, the Indemnifying
Party shall be subrogated to the rights of the Indemnified Party against any
Person with respect to the subject matter of such claim.

 

Section 8.04 Effect of Knowledge on Indemnification. The right to
indemnification, reimbursement or other remedy based upon any representations,
warranties, covenants and obligations set forth in this Agreement shall not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement, with respect to the accuracy or
inaccuracy of or compliance with any such representation, warranty, covenant or
obligation. The waiver of any condition based upon the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, shall not affect the right to indemnification,
reimbursement or other remedy based upon such representations, warranties,
covenants or obligations.

 

Article IX. TAX MATTERS

 

Section 9.01 Tax Returns.

  (a) Seller assist the Buyer, at no cost, with the preparation of all Tax
Returns for each Company for all taxable periods ending on or before the Closing
Date (“Pre-Closing Periods”) that are due after the Closing Date. Such Tax
Returns shall be prepared by treating items on such Tax Returns in a manner
consistent with the past practices with respect to such items, unless otherwise
required by Law. Not less than five (5) days before the filing of any such
Pre-Closing Period Tax Return, Seller shall pay to Buyer an amount equal to the
Taxes shown as due on such Tax Returns (including any withholding taxes required
to be paid by the Company for Seller-level Taxes).

  (b) Buyer shall prepare or cause to be prepared and file or cause to be filed
any Tax Returns of each Company for Straddle Periods and Seller assist the
Buyer, at no cost, with the preparation of all such Tax Returns. To the extent
such Tax Returns relate to the Pre-Closing Partial Tax Period, Buyer shall
provide Seller with reasonable opportunity to review and comment on each such
Tax Return described in the preceding sentence before filing, and shall make
changes to such Tax Returns reasonably requested by Seller. Seller shall be
jointly responsible for the payment of the amount equal to the portion of such
Taxes, if any, that relates to the Pre-Closing Partial Tax Period, and shall pay
to Buyer such amounts not less than five (5) days before the filing of any such
Straddle Period Tax Return. For purposes of this Agreement, in the case of any
Taxes that are imposed with respect to a Straddle Period, the portion of such
Tax which relates to the Pre-Closing Partial Tax Period shall (i) in the case of
Taxes imposed on a periodic basis (such as real or personal property Taxes), the
amount of such Taxes for the Straddle Period (or, in the case of such Taxes
determined on an arrears basis, the amount of such Taxes for the immediately
preceding period) multiplied by a fraction, the numerator of which is the number
of calendar days in the Straddle Period ending on and including the Closing Date
and the denominator of which is the number of calendar days in the entire
relevant Straddle Period, and (ii) in the case of any other Tax, be deemed equal
to the amount which would be payable if the relevant taxable period ended as of
the close of business on the Closing Date. Any credits relating to a Straddle
Period shall be taken into account as though the Straddle Period ended on the
Closing Date. All determinations necessary to give effect to the foregoing
allocations shall be made in a manner consistent with the past practices of the
Company.

 27 

 

 

  (c) Seller and Buyer agree to consult and resolve in good faith any disputes
arising as a result of the review of the Tax Returns described in Section
9.01(a) and Section 9.01(b)and to mutually consent to the filing as promptly as
possible of such Tax Return. In the event Seller and Buyer are unable to resolve
any dispute within 10 days following notice of comments to the applicable Tax
Return, then the Company may file such Tax Return on or before the due date
(including extensions) therefor without such determination having been made and
without the consent of Seller.

Section 9.02 Assistance and Cooperation.

  (a) After the Closing Date, each of Seller, Buyer and the Companies shall:

  (i) assist the other Party (at no expense to such other Party) in preparing
any Tax Returns that such other Party is responsible for preparing and filing in
accordance with Section 9.01 or in preparing any financial statements, including
affording reasonable access to books, records and personnel;

  (ii) keep the other Party fully informed (at no expense of such other Party)
of the progress and substance of the preparation of any Tax Returns described in
Article IX for which such other Party is not primarily responsible;

  (iii) cooperate fully in preparing for any audits of, or disputes with
Governmental Entities regarding, any Taxes or Tax Returns of the Companies and
take any actions reasonably requested by the other Party in connection
therewith;

  (iv) make available to one another and to any Governmental Entity, as
reasonably requested in connection with any Tax Return described in Section 9.01
or any Tax Claim, all information relating to any Taxes or Tax Returns of the
Company; and

  (v) furnish one another with copies of all correspondence received from any
Governmental Entity in connection with any Tax audit or information request with
respect to any such taxable period.

  (b) The Parties agree to report consistently, for all income tax purposes,
amounts paid by or on behalf of the Companies to satisfy payments due under any
retention agreements to the extent such amounts are included as a payment at
Closing, as a compensation expense of the Companies on the income Tax Return of
the Companies for the period ending on the Closing Date.

 

Article X. MISCELLANEOUS

 

Section 10.01 Notices. 

  (a) Any notice or other communications required or permitted hereunder shall
be in writing and shall be sufficiently given if personally delivered to it or
sent by email, overnight courier or registered mail or certified mail, postage
prepaid, addressed as follows:

 

 28 

 

 

if to the Companies (before Closing), to:

 

Ascenda Corporation+

Attention: Donald Ruan

35J Jia-Li Building

1228 Yan-An Road

Shanghai, China 200052

E-mail: donald.ruan@ascendaintl.com

 

if to Seller, to:

 

Ascenda Corporation

Attention: Ruan Su Yo

35J Jia-Li Building

1228 Yan-An W. Road

Shanghai, China 200052

E-mail: donald.ruan@ascendaintl.com

 

If to Ruan:

 

Ascenda Corporation

Attention: Ruan, Su Yo

35J Jia-Li Building

1228 Yan An W. Road

Shanghai, China 200052

E-mail: donald.ruan@ascendaintl.com

 

If to Buyer or, following the Closing, the Companies:

 

Life Clips, Inc.

Attention: Huey Long, Chief Executive Officer

18851 NE 29th Ave, Suite 700

Aventura, FL 33180

E-mail: hlong@lifeclips.com

 

With a copy, which shall not constitute notice, to:

 

Legal & Compliance, LLC

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

  (b) Any Party may change its address for notices hereunder upon notice to each
other Party in the manner for giving notices hereunder.

  (c) Any notice hereunder shall be deemed to have been given (i) upon receipt,
if personally delivered, (ii) on the day after dispatch, if sent by overnight
courier, (iii) upon dispatch, if transmitted by email with return receipt
requested and received and (iv) three (3) days after mailing, if sent by
registered or certified mail.

Section 10.02 Attorneys’ Fees. In the event that any Party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the prevailing Party shall be reimbursed by the losing Party
for all costs, including reasonable attorney’s fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

 

 29 

 

 

Section 10.03 Amendments; No Waivers; No Third-Party Beneficiaries.

  (a) At any time prior to the Closing Date, this Agreement may be amended,
modified, superseded, terminated or cancelled, and any of the terms, covenants,
representations, warranties or conditions hereof may be waived, only by a
written instrument executed by all of the Parties hereto.

  (b) Every right and remedy provided herein shall be cumulative with every
other right and remedy, whether conferred herein, at law, or in equity, and may
be enforced concurrently herewith, and no waiver by any Party of the performance
of any obligation by the other shall be construed as a waiver of the same or any
other default then, theretofore, or thereafter occurring or existing.

  (c) Neither any failure or delay in exercising any right or remedy hereunder
or in requiring satisfaction of any condition herein nor any course of dealing
shall constitute a waiver of or prevent any Party from enforcing any right or
remedy or from requiring satisfaction of any condition. No notice to or demand
on a Party waives or otherwise affects any obligation of that Party or impairs
any right of the Party giving such notice or making such demand, including any
right to take any action without notice or demand not otherwise required by this
Agreement. No exercise of any right or remedy with respect to a breach of this
Agreement shall preclude exercise of any other right or remedy, as appropriate
to make the aggrieved Party whole with respect to such breach, or subsequent
exercise of any right or remedy with respect to any other breach.

  (d) Notwithstanding anything else contained herein, no Party shall seek, nor
shall any Party be liable for, consequential, punitive or exemplary damages,
under any tort, contract, equity, or other legal theory, with respect to any
breach (or alleged breach) of this Agreement or any provision hereof or any
matter otherwise relating hereto or arising in connection herewith.

Section 10.04 Expenses. Unless otherwise contemplated or stipulated by this
Agreement, all costs and expenses incurred in connection with this Agreement
shall be paid by the Party incurring such cost or expense. Notwithstanding
anything herein to the contrary, however, all expenses related to each and every
aspect of the Transactions contemplated herein shall be paid by Buyer. Buyer
acknowledges and agrees that Seller shall have no obligation for any Transaction
expenses.

 

Section 10.05 Successors and Assigns; Benefit. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and assigns. No Party may assign (other than by operation
of law following the Closing), delegate or otherwise transfer any of its rights
or obligations under this Agreement without the written consent of the other
Parties. Nothing in this Agreement, expressed or implied, shall confer on any
Person other than the Parties, and their respective successors and assigns, any
rights, remedies, obligations, or Liabilities under or by reason of this
Agreement.

 

Section 10.06 Governing Law. This Agreement, and all matters based upon, arising
out of or relating in any way to the Transactions or the Transaction Documents,
including all disputes, claims or causes of action arising out of or relating to
the Transactions or the Transaction Documents as well as the interpretation,
construction, performance and enforcement of the Transaction Documents, shall be
governed by the laws of the United States and the State of Florida, without
regard to any jurisdiction’s conflict-of-laws principles and without regard to
the United Nations Convention on Contracts for the International Sale of Goods.

 

Section 10.07 Survival. The representations and warranties in this Agreement
shall survive the Closing for a period of 12 months from the Closing Date, and
no claim for indemnification may be made after such time; provided, however,
that the representations and warranties made in Section 4.01 (Authorization of
Transactions ), Section 4.02 (Organization), Section 4.03 (Capitalization) and
Section 4.05 (Governmental Approvals; shall survive indefinitely.
Notwithstanding the foregoing, any representation or warranty (and the
indemnification obligations of the Parties with respect thereto) that would
otherwise terminate in accordance with this Section 10.07 will continue to
survive if notice for indemnification shall have been given in accordance with
this Article VIII on or before such termination date, until such claim for
indemnification has been satisfied or otherwise resolved as provided herein. All
covenants and agreements in this Agreement will survive until fully performed;
provided, however, that, nothing herein shall prevent a Party from making any
claim hereunder, or relieve any other Party from any liability hereunder, after
such time for any breach thereof.

 

 30 

 

 

Section 10.08 Resolution of Disputes. Except as otherwise provided herein, all
controversies, disputes or actions between the Parties arising out of the
Transactions or this Agreement, including their respective Affiliates, owners,
officers, directors, agents and employees, arising from or relating to this
Agreement shall on demand of either party be submitted for arbitration to the
Hong Kong International Arbitration Center The Parties agree that, in connection
with any such arbitration proceeding, each shall submit or file any claim which
would constitute a compulsory counterclaim (as defined by Rule 13 of the Federal
Rules of Civil Procedures) within the same proceeding as the claim to which it
relates. Any such claim which is not submitted or filed in such proceeding shall
be barred. The arbitration proceedings shall be conducted in accordance with the
then-current commercial arbitration rules, except the Parties shall be entitled
to limited discovery at the discretion of the arbitrator(s) who may, but are not
required to, allow depositions. In no event shall discovery last more than 20
days. Upon the commencement of the arbitration proceeding, each Party shall have
no more than 14 days to present their position in the action and rebut the other
Party’s position. The arbitrator shall be instructed to use every reasonable
effort to perform its services within seven days of request, and, in any case,
as soon as practicable. The Parties agree to be bound by the provisions of any
limitation on the period of time by which claims must be brought under Florida
law or any applicable federal law. The arbitrator(s) shall have the right to
award the relief which he or she deems proper, consistent with the terms of this
Agreement, including compensatory damages (with interest on unpaid amounts from
due date), injunctive relief, specific performance, legal damages and costs. The
award and decision of the arbitrator(s) shall be conclusive and binding on all
Parties, and judgment upon the award may be entered in any court of competent
jurisdiction. Any right to contest the validity or enforceability of this award
shall be governed exclusively by the United States Arbitration Act. The
provisions of this Section 10.08 shall continue in full force and effect
subsequent to and notwithstanding the expiration or termination of this
Agreement.

 

Section 10.09 Publicity. The parties shall agree to the content of any press
release or other public announcement concerning this Agreement or the
transactions contemplated hereby before issuing the same. Nothing contained
herein shall prevent any party from at any time furnishing any information to
any Governmental Entity or publicly filing any information with the SEC which it
is by law or otherwise so obligated to disclose or from making any disclosure
which its counsel deems necessary or advisable in order to fulfill such party’s
disclosure obligations under applicable U.S. law or the rules of the any stock
exchange to which the party is subject.

 

Section 10.10 Severability. If any provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions is not affected in any manner adverse to any Party. Upon such
determination that any provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the Transactions are fulfilled to the extent
possible.

 

Section 10.11 Waiver of Jury Trial. 

  (a) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS, THE PERFORMANCE THEREOF OR THE FINANCINGS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 10.11(a).

 31 

 

 

  (b) Each of the Parties acknowledge that each has been represented in
connection with the signing of this waiver by independent legal counsel selected
by the respective Party and that such Party has discussed the legal consequences
and import of this waiver with legal counsel. Each of the Parties further
acknowledge that each has read and understands the meaning of this waiver and
grants this waiver knowingly, voluntarily, without duress and only after
consideration of the consequences of this waiver with legal counsel.

Section 10.12 Entire Agreement. This Agreement constitute the entire agreement
between the Parties with respect to the subject matter hereof and thereof and
supersedes all prior agreements and understandings, both oral and written,
between the Parties with respect to the subject matter hereof and thereof.

 

Section 10.13 Specific Performance. Each Party agrees that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that each Party shall be entitled to seek specific
performance of the terms hereof in addition to any other remedy at law or in
equity.

 

Section 10.14 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that each Party need not
sign the same counterpart. A facsimile copy or electronic transmission of a
signature page shall be deemed to be an original signature page.

 

Section 10.15 Construction. The table of contents and headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement. In the event of a conflict between
language or amounts contained in the body of this Agreement and language or
amounts contained in the Exhibits or Schedules attached hereto, the language or
amounts in the body of the Agreement shall control. Any reference in this
Agreement to gender shall include all genders, and words imparting the singular
number only shall include the plural and vice versa. The use of the terms
“including” or “include” shall in all cases herein mean “including, without
limitation” or “include, without limitation,” respectively. Reference to any
Person includes such Person’s predecessors, successors and assigns to the
extent, in the case of successors and assigns, such successors and assigns are
permitted by the terms of any applicable agreement, and reference to a Person in
a particular capacity excludes such Person in any other capacity or
individually. Reference to any agreement (including this Agreement), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof. Reference to any Law means such Law as amended,
modified, codified, replaced or re-enacted, in whole or in part, including
rules, regulations, enforcement procedures and any interpretations promulgated
thereunder. Underscored references to Articles, Sections or Schedules shall
refer to those portions of this Agreement. The use of the terms “hereunder,”
“hereof,” “hereto” and words of similar import shall refer to this Agreement as
a whole and not to any particular Article, Section or clause of or Exhibit,
Annex or Schedule to this Agreement.

 

[Signature page follows]

 

 32 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Closing Date.

 

  Life Clips, Inc.         By: /s/ Huey Long   Name: Huey Long   Title: Chief
Executive Officer         Ascenda Corporation         By: /s/ Donald Ruan  
Name: Donald Ruan   Title: Chief Executive Officer         Hong Kong Ascenda
International Co., Limited, Hong Kong         By: /s/ Donald Ruan   Name: Donald
Ruan   Title: Chief Executive Officer         Hong Kong Ascenda International
Co., Limited, Samoa         By: /s/ Donald Ruan   Name: Donald Ruan   Title:
Chief Executive Officer

 

 33 

 

 